Exhibit 99.1 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Board of Directors The Standard Register Company Dayton, Ohio We have reviewed the accompanying consolidated balance sheet of The Standard Register Company as of October 2, 2011, the related consolidated statements of income and comprehensive income for the thirteen and thirty-nine week periods ended October 2, 2011 and October 3, 2010, and the related consolidated statement of cash flows for the thirty-nine week periods ended October 2, 2011 and October 3, 2010. These financial statements are the responsibility of the Company's management. We conducted our reviews in accordance with the standards of the Public Company Accounting Oversight Board (United States). A review of interim financial information consists principally of applying analytical procedures to financial data and making inquiries of persons responsible for financial and accounting matters. It is substantially less in scope than an audit conducted in accordance with the standards of the Public Company Accounting Oversight Board, the objective of which is the expression of an opinion regarding the financial statements taken as a whole. Accordingly, we do not express such an opinion. Based upon our reviews, we are not aware of any material modifications that should be made to the accompanying consolidated financial statements referred to above for them to be in conformity with accounting principles generally accepted in the United States of America. We have previously audited, in accordance with the standards of the Public Company Accounting Oversight Board (United States), the consolidated balance sheet of The Standard Register Company as of January 2, 2011, and the related consolidated statements of income and comprehensive income, shareholders’ equity, and cash flows for the year then ended (not presented herein); and in our report dated March 4, 2011, we expressed an unqualified opinion on those financial statements. In our opinion, the information set forth in the accompanying consolidated balance sheet as of January 2, 2011 is fairly stated, in all material respects. /S/BATTELLE & BATTELLE LLP Dayton, Ohio November 10, 2011
